Opinion issued December 17, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00712-CV
____________

RAPID SETTLEMENTS, LTD., Appellant

V.

JUANA SAENZ, Appellee




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2008-43351




MEMORANDUM  OPINION
          Appellant, Rapid Settlements, Ltd., has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.